Case 2:18-cv-07090-CAS-GJS Document 536 Filed 07/22/20 Pagelof6 Page ID #:35163

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:18-cv-07090-CAS(GJSx) Date July 22, 2020
Title DMF, INC. v. AMP PLUS, INC. ET AL.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (IN CHAMBERS) - ORDER RE FED. R. CIV. P. 56(g)

Plaintiff DMF, Inc. (“DMF”) previously moved for summary judgment in this case,
including for summary judgment of infringement of certain asserted claims of U.S. Patent
No. 9,964,266 (“the ’266 Patent”). After DMF’s motion was fully briefed, the Court issued
a Summary Judgment Order finding DMF had proven infringement of Claims 17, 19, 21,
22, 26, and 28-30 of the ’266 Patent. See Dkt. No. 499 (sealed) (“MSJ Order”). The
Summary Judgment Order found “questions of material fact remain as to whether the
accused products satisfy the ‘coupled [to]’ limitations” in Claims 1, 2, 4-8, and 13-16 of
the ’266 Patent, and denied DMF’s motion for summary judgment of infringement as to
those claims. Id. at 17. However, the Summary Judgment Order found, pursuant to Rule
56(g), that defendants AMP Plus, Inc. and Elco Lighting, Inc. (collectively, “ELCO”) had
failed to set forth genuinely controverted material facts as to the remaining limitations in
Claims 1, 2, 4-8, and 13—16. DMF was directed to file a proposed Rule 56(g) order as to
those facts, and ELCO was permitted to file a response, including objections. Id.; see also
id. at 6. The parties subsequently did so.' Dkt. Nos. 503-1, 506.

As part of its objections, ELCO argues that it “did not accept DMF’s alleged
undisputed facts for all purposes” and suggests it is improper to enter a Rule 56(g) order
in the circumstances presented here. See Dkt. No. 506 at 2 (emphasis in original). ELCO

 

' Both parties later moved for reconsideration of portions of the Summary Judgment Order.
Their requests for reconsideration of portions of the Summary Judgment Order regarding
patent infringement were denied. See generally Dkt. Nos. 535.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 6
Case 2:18-cv-07090-CAS-GJS Document 536 Filed 07/22/20 Page 2of6 Page ID #:35164

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:18-cv-07090-CAS(GJSx) Date July 22, 2020
Title DMF, INC. v. AMP PLUS, INC. ET AL.

 

did not include any such reservation of rights in its statement of disputed facts. See
generally Statement of Disputed and Undisputed Facts, Dkt. Nos. 367 (redacted), 384
(sealed) (“SDF”). Moreover, DMF moved for summary judgment of infringement. By
stating that certain of DMF’s submitted facts were “undisputed” or otherwise failing show
a genuine dispute of material fact on the record, ELCO risked a finding of summary
judgment of infringement. And indeed, summary judgment of infringement was entered
as to some of the asserted claims based on a finding that no genuine disputes of fact existed
as to infringement of each and every claim limitation of those asserted claims. The entry
of a Rule 56(g) Order is appropriate for the claim limitations in the remaining asserted
claims at issue, where the parties did not show a genuine dispute of material fact as to
satisfaction of those claim limitations by the accused products. See Kreg Therapeutics,
Inc. v. VitalGo, Inc., 919 F.3d 405, 415—16 (7th Cir. 2019); Strong as Tr. of Consol. Legacy
Debtors Liquidating Tr.. v. Cochran, No. 2:14-CV-00788-TC-EJF, 2019 WL 7290835, at
*3 (D. Utah Dec. 30, 2019).

 

The Court does not, however, enter a Rule 56(g) Order in the manner proposed by
DMF. DMF'’s proposed order includes extraneous factual assertions that go beyond the
requirements of the claim limitations. The Court instead simply identifies the claim
limitations for which there is no genuine dispute of material fact that they are satisfied by
the accused products. These are facts for which (1) ELCO responded to corresponding
facts in the parties’ SDF as “undisputed,” (2) ELCO responded to the corresponding facts
in the parties’ SDF as “disputed,” but either did not address the relevant aspects of the
claim limitation identified herein, or did not support its assertion with evidence as required
by C.D. Cal. L.R. 56-3, or (3) the Court considered a dispute between the parties regarding
the claim limitation and found in the Summary Judgment Order that the parties did not
have a question of material fact as to whether the accused products met that claim
limitation.

Accordingly, IT IS ORDERED THAT:

ELCO either has not disputed [see C.D. Cal. L.R. 56-3], or has failed to show a
genuine question of material fact, that the accused products each meet the following claim
limitations of the remaining asserted claims of U.S. Patent No. 9,964,266 (“the °266
Patent’):

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 6
Case 2:18-cv-07090-CAS-GJS Document 536 Filed 07/22/20 Page 3of6 Page ID #:35165

Case No.

Title

1.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL ‘Oo’
2:18-cv-07090-CAS(GJSx) Date July 22, 2020

 

 

DMF, INC. v. AMP PLUS, INC. ET AL.

 

The preamble of Claim 1, which states, “[a] compact recessed lighting
system.” [undisputed; Statement of Disputed and Undisputed Facts, Dkt. Nos.
367 (redacted), 384 (sealed) (“SDF”) § 8]

Claim 1’s limitation requiring “a light source module for emitting light.”
[undisputed; SDF § 9]

Claim 1’s limitation requiring “a driver for powering the light source module
to emit light, the driver including an electronic device to at least one of supply
and regulate electrical energy to the light source module.” [not disputed in
manner required by C.D. Cal. L.R. 56-3; Summary Judgment Order, Dkt. No.
499 (sealed) (“MSJ Order’) at 8, SDF § 10]

Claim 1’s limitation requiring “a unified casting with a heat conducting closed
rear face, a heat conducting sidewall and an open front face wherein the heat
conducting sidewall is joined to the heat conducting closed rear face at one
end and defines the open front face of the unified casting at another end.” [no
genuine dispute of fact and not otherwise disputed in manner required by C.D.
Cal. L.R. 56-3; MSJ Order at 10-13, SDF {ff 11-14]

Claim 1’s limitation requiring “wherein the heat conducting sidewall has a
first dimension between the heat conducting closed rear face and the open
front face of less than 2 inches and extends 360 degrees around a center axis
of the unified casting to define a first cavity that extends forward from the
heat conducting closed rear face to the open front face of the unified casting
and outward to the heat conducting sidewall.” [not disputed in manner
required by C.D. Cal. L.R. 56-3; SDF § 15]

Claim 1’s limitation requiring “such that the light source module is closer to
the closed rear face of the unified casting than the open front face of the
unified casting.” [no genuine dispute of fact and not otherwise disputed in
manner required by C.D. Cal. L.R. 56-3; MSJ Order at 9-10, SDF 4] 22-24]
Claim 1’s limitation requiring “wherein the unified casting includes a plurality
of elements positioned proximate to the open front face so as to align with
corresponding tabs of a standard junction box and thereby facilitate holding
the unified casting up against the standard junction box when the unified
casting is installed in the standard junction box.” [undisputed; SDF § 25]
Claim 1’s limitation requiring “a reflector positioned inside the first cavity of
the unified casting and coupled to and surrounding the light source module

 

CV-549 (01/18)

CIVIL MINUTES - GENERAL Page 3 of 6
Case 2:18-cv-07090-CAS-GJS Document 536 Filed 07/22/20 Page 4of6 Page ID #:35166

Case No.
Title

10.

11.

12.

13.

14.

15.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL ‘Oo’
2:18-cv-07090-CAS(GJSx) Date July 22, 2020

 

 

DMF, INC. v. AMP PLUS, INC. ET AL.

 

such that the reflector directs light produced by the light source module into
an area surrounding the compact recessed lighting system while enclosing the
driver from exposure to the area surrounding the compact recessed lighting
system.” [no genuine dispute of fact; MSJ Order at 13-14, 14.n.5, SDF 4f§ 19,
26-29, 31]

Claim 1’s limitation requiring “wherein the heat conducting closed rear face
and the heat conducting sidewall of the unified casting significantly dissipate
heat generated by the light source module during operation of the light source
module.” [no genuine dispute of fact; MSJ Order at 15-17, SDF 4§ 33, 35]
Dependent Claim 2’s limitation requiring “[t]he compact recessed lighting
system of claim 1, wherein the driver is donut shaped or ‘C’ shaped.”
[undisputed; SDF { 36]

Dependent Claim 5’s limitation requiring “a lens to shield the light source
module while being transmissive to light emitted by the light source module”
[undisputed; SDF § 39]

Dependent Claim 6’s limitation requiring “an inner closure for enclosing the
driver within the unified casting.” [undisputed; SDF § 41]

Dependent Claim 7’s limitation requiring “the heat conducting sidewall of the
unified casting has heat sink fins formed on its outside surface.” [undisputed:
SDF 4 42]

Dependent Claim 8’s limitation requiring “[t]he standard junction box having
a closed rear end, an open front end, and a sidewall surrounding a second
cavity, wherein: the heat conducting closed rear face of the unified casting has
a second dimension across the closed rear face that is less than 3 % inches;
and the unified casting, with the light source module, the driver and the
reflector therein, are substantially contained within the second cavity of the
standard junction box.” [undisputed; SDF 4 43-45]

Dependent Claim 13’s limitation requiring “wherein the reflector separates
the driver from the light source module such that the reflector directs the light
produced by the light source module into an area surrounding the compact
recessed lighting system while enclosing the driver from exposure to the area
surrounding the compact recessed lighting system.” [no genuine dispute of
fact; MSJ Order at 13-14, SDF {§ 46-47]

 

CV-549 (01/18)

CIVIL MINUTES - GENERAL Page 4 of 6
Case 2:18-cv-07090-CAS-GJS Document 536 Filed 07/22/20 Page5of6 Page ID #:35167

Case No.
Title

16.

17.

18.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL ‘Oo’
2:18-cv-07090-CAS(GJSx) Date July 22, 2020

 

 

DMF, INC. v. AMP PLUS, INC. ET AL.

 

Dependent Claim 14’s limitation requiring “the unified casting includes at
least one rabbet proximate to the first cavity; and the heat conducting closed
rear face of the unified casting includes one or more mounting elements to
receive and hold at least one of the light source module and the driver”
[undisputed; SDF § 48]

Dependent Claim 15’s limitation requiring “the unified casting includes at
least one twist-and-lock connector integrated in the unified casting”
[undisputed; SDF §] 51-52]

Dependent Claim 16’s limitation requiring “a trim directly coupled to the
unified casting, for covering a hole in a ceiling or wall of a building in which
the compact recessed lighting system is placed, wherein the trim connects to
the unified casting via the at least one twist-and-lock connector.” [undisputed;
SDF 4] 53-55]

A question of fact remains as to whether DMF can prove infringement of the
following claim limitations:

1.

Claim 1’s limitation requiring “wherein the light source module and the driver
are positioned inside the first cavity while being coupled to the heat
conducting closed rear face of the unified casting.” [MSJ Order at 14-15]
Specifically, the SDF included the following disputed facts:

a. FACT 16: In the ELCO ELL Modules (Versions 1, 2 and 3), the LED
is positioned inside the first cavity and coupled to the internal surface
of the closed rear face.

b. FACT 17: A mounting post of the closed rear fac has a flat surface that
is coated with a grey thermal paste to which the LD is affixed.

c. FACT 18: The donut-shaped driver is coupled within a black enclosure
that has a central portion that is placed over the LED with a hole through
which the central, orange-colored part of the LED is positioned.

d. FACT 20: Two screws are inserted through holes in the reflector,
through holes in the central portion of the driver enclosure and into
holes in the mounting post of the closed rear face. The LD and central
portion of the driver enclosure are sandwiched between the reflector
base and the closed rear face with the screws coupling them all together.

 

CV-549 (01/18)

CIVIL MINUTES - GENERAL Page 5 of 6
Case 2:18-cv-07090-CAS-GJS Document 536 Filed 07/22/20 Page 6of6 Page ID #:35168

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:18-cv-07090-CAS(GJSx) Date July 22, 2020
Title DMF, INC. v. AMP PLUS, INC. ET AL.

 

e. FACT 21: All ELCO ELL Modules (Versions 1, 2 and 3) meet the
Claim 1 limitation “wherein the light source module and the driver are
positioned inside the first cavity while being coupled to the heat
conducting closed rear face of the united casting.”

SDF 4 16-18, 20, 21.
IT IS SO ORDERED.

00 : 00
Initials of Preparer CMJ

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 6
